DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) in view of Gong (Translation of Chinese Patent Document CN103256839A) and in further view of Kenzou et al. (Translation of JPS60238687A) hereinafter referred to as Nash, Mason, Gong and Kenzou, respectively.
Regarding Claims 1, 4-5 and 7-8, Nash discloses a hot layer adapted for use in an asymmetric cross counter flow heat exchanger core (10) that includes a plurality of alternating hot and cold layers (shown in figure 1), 
the hot layer comprising: 
a plurality of inlet hot fins defining an inlet fin direction (36, shown in figure 3, being the fin (36) adjacent the fluid inlet); 
a plurality of middle hot fins defining a middle fin direction (32); 
a plurality of outlet hot fins defining an outlet fin direction (36, shown in figure 3, being the fin (36) adjacent the fluid inlet); wherein:  
a hot inlet (shown in figure 3, being the inlet for the fluid flow to enter the fin (36)) and having a hot inlet width (shown in figure 3), wherein the hot inlet is configured to receive a hot inlet flow of a hot fluid (shown in figure 3, see intended use analysis below); and 
a hot outlet (shown in figure 3, being the outlet for the fluid flow to exit the fin (36)) and having a hot outlet width (shown in figure 3), wherein the hot outlet is configured to discharge a hot outlet flow of a cooled hot fluid (shown in figure 3, see intended use analysis below), wherein
an angle between the inlet fin direction and the middle fin direction ranges from 5 - 175 degrees (shown in figure 3), and 
the hot layer having a layer length in a direction of the inlet hot fins (shown in figure 3) and a layer width in a direction that is perpendicular to the layer length (shown in figure 3).
Although Nash discloses a heat exchanger for two fluids having plates with peripheral edges that close the fluid passage between a plate pair, Nash fails to disclose a hot inlet closure bar, a hot outlet closure bar, a first hot side closure bar, disposed adjacent to the inlet hot fins and the hot outlet closure bar and the hot inlet extending between the hot inlet closure bar and the first hot side closure bar; 
a second hot side closure bar, disposed adjacent to the outlet hot fins and the hot inlet closure bar and a hot outlet closure bar, disposed adjacent to the hot outlet; and the hot outlet extending between the hot outlet closure bar and the second hot side closure bar.
Mason teaches a hot inlet closure bar (34), a hot outlet closure bar (36), a first hot side closure bar (40, shown in figure 2 being adjacent the inlet section (22)), disposed adjacent to the inlet fins (24) and the hot outlet closure bar (shown in figure 2) and the hot inlet extending between the hot inlet closure bar (34) and the first hot side closure bar (40, as shown in figure 2); 
a second hot side closure bar (38, shown in figure 2 being adjacent the outlet section (30)), disposed adjacent to the outlet fins (32) and the hot inlet closure bar (34) and a hot outlet extending between the hot outlet closure bar (36) and the second hot side closure bar (38, as shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Nash with a hot inlet closure bar, a hot outlet closure bar, a first hot side closure bar, disposed adjacent to the inlet hot fins and the hot outlet closure bar and the hot inlet extending between the hot inlet closure bar and the first hot side closure bar and a second hot side closure bar, disposed adjacent to the outlet hot fins and the hot inlet closure bar and a hot outlet closure bar, disposed adjacent to the hot outlet and the hot outlet extending between the hot outlet closure bar and the second hot side closure bar, as taught by Mason, the motivation being to provide a stacked heat exchanger with flat or unformed plates that lessens the complexity of forming said plates and the associated manufacturing costs.
Alternately, Nash discloses the claimed invention except for closure bars that form a peripheral boundary for the flow path. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a hot inlet closure bar, disposed adjacent to the hot inlet, a hot outlet closure bar, disposed adjacent to the hot outlet and two hot side closure bars, disposed adjacent to respective corresponding inlet hot fins and outlet hot fins, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP 2144.04 V (C).
Although Nash discloses a heat exchanger for two fluids, Nash fails to disclose the hot inlet width is less than the hot outlet width wherein the hot inlet flow enters the hot layer at the hot inlet.
Gong, also drawn to a heat exchanger for multiple fluids, teaches an inlet width is less than an outlet width wherein the inlet flow enters a layer at the inlet (“There are often significant differences at the inlet and outlet, as well as the corresponding fluid volume flow. This will cause the flow rate of the fluid inside the heat exchanger to change significantly along the direction of flow. Since the actual engineering application requires that the pressure drop of the fluid flowing through the heat exchanger should not be too large, the fluid flow rate inside the heat exchanger should not be too high”, ¶ [5] and “the volume flow rate of the low-pressure refrigerant and the flow area in the heat exchanger show an increasing trend along the flow direction, and the flow rate of the low-pressure refrigerant in the entire heat exchange core is controlled within the required range”, ¶ [56]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the hot inlet width and the hot outlet width of Nash with the inlet width being less than the outlet width and the inlet flow enters a layer at the inlet, as taught by Gong, the motivation being to adjust “the fluid flow rate and improves the efficiency of the heat exchanger through the design that the channel width of each heat exchange section” ¶ [19] and “The matching connection method of the segments can save space, and also significantly reduce the manufacturing cost and maintenance cost”, ¶ [6] while mitigating failure or degradation of the heat exchanger by maintaining a required flow rate/pressure drop. 
Nash fails to disclose a ratio of the hot inlet width to the layer width ranges from 5 - 50%, 25 - 40% (as in Claim 4) and 30% (as in Claim 5) and wherein a ratio of the hot outlet width to the layer width ranges from 50-90%, 65-80% (as in Claim 7) and 75% (as in Claim 8). Kenzou does, however, teach a ratio of the inlet/outlet width (“dimension W of outlet/inlet”, abstract) to the layer width (L) and that the aforemented ratio (W/L) directly correlates to the heat exchange capability of the heat exchanger (shown in figure 7, wherein the width (W) of the opening is compared to the layer width (L) and in figure 9 regarding the “Temperature Exchange Efficiency” (located on the Y-axis) is directly proportional to W/L). Therefore, the ratio of the inlet/outlet width to the layer width (L) is recognized as a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that with an increased ratio or rather a larger inlet/outlet when compared to a length of the fluid flow path, the overall heat exchange is less due to velocity of the fluid flow, the allowed time for the fluid to pass through the heat exchanger plate, turbulence and pressure drop, other parameters remaining constant. Therefore, since the general conditions of the claim, i.e. that a ratio of the hot inlet width to the layer width is taught by Nash and that a ratio of a width to length of the heat exchanging plate has a direct effect on the heat exchange level at the expense of turbulence/pressure drop/fluid velocity is taught in the prior art by Kenzou, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed ratio in order to achieve a desired heat transfer through a defined turbulence level, fluid flow velocity or pressure drop. See MPEP 2144.05 II.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot” and “cooled”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, a modified Nash further teaches at least one cold layer (alternating layers of hot and cold fluid are shown in figure 1 of Nash), each of the at least one cold layers including a cold closure bar located proximate the hot inlet (60, as previously taught by Mason in the rejection of Claim 1).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cold”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 3, Nash further discloses the angle between the inlet fin direction and the middle fin direction is 90 degrees (shown in figure 3).
Regarding Claim 6, Nash further discloses the hot layer defines a rectangular structure (shown in figure 3, specifically the space occupied by the fins between the inlet and outlet).
Regarding Claim 14, Nash further discloses the inlet hot fins, middle hot fins, and outlet hot fins each comprise one or more of nickel or alloys thereof (“An example of one dual-density header construction includes the high and low density portions both being constructed of 0.005 inch thick high temperature material (e.g., stainless steel or Iconel 625 nickel alloy)”, col. 4 ll. 32-35).
Regarding Claim 17, Nash discloses an asymmetric cross counter flow heat exchanger (shown in figure 1), comprising the hot layer of claim 1 (see rejection of Claim 1 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) in view of Gong (Translation of Chinese Patent Document CN103256839 (A)) in further view of Kenzou et al. (Translation of JPS60238687A) as applied in Claims 1-8, 14 and 17 above and in further view of Stack (USP 3198248) hereinafter referred to as Stack.
Regarding Claim 9, Nash fails to disclose a layer length ranges from 2.5 - 30 cm (1 - 12 inches); and a layer width ranges 2.5 - 30 cm (1 - 12 inches). 
Stack, also drawn to a heat exchanger for multiple fluids, teaches a layer length ranges from 2.5 - 30 cm (1 - 12 inches); and a layer width ranges 2.5 - 30 cm (1 - 12 inches) (“The trapeziform pieces to be used in the assembly operation are cut to fit within a rectangle about 6 inches long and 1.4 inches wide from the flat sheet material. The acute angles of these pieces are about 45° at each end and produce rhomboidal or trapezoidal manifolding sheets, respectively, when the one side is about 4.6 inches or 6 inches long.  The corrugated sheets are cut to rectangles 6 inches along parallel ridges by 1.4 inches wide (7 complete corrugations, i.e. 7 grooves and 7 ridges)”, col. 4 ll. 42-50).
Nash teaches a layer length and a layer width, wherein the layer length and the layer width correspond to the heat exchange area of the heat exchanger plate between the two working fluids, while Stack teaches the specific dimensions as proffered above. Therefore, a layer length and a layer width is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased size the effective heat transfer area also increases thereby increasing the heat transfer capability while also increasing the weight, costs and space required to deploy said heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a layer length and a layer width is taught by Nash and that one of ordinary skill in the art would realize that increasing the size of the heat exchanger also increases heat transfer capability at the expense of size, weight, costs, etc.., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the size as claimed. See MPEP 2144.05 II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) in view of Gong (Translation of Chinese Patent Document CN103256839 (A)) in further view of Kenzou et al. (Translation of JPS60238687A) as applied in Claims 1-8, 14 and 17 above and in further view of Kroener et al. (US PG Pub. 2020/0173882) hereinafter referred to as Kroener.
Regarding Claim 10 Nash fails to disclose the layer length is greater than 30 cm (12 inches); or the layer width is greater than 30 cm (12 inches); or the layer length and layer width are both greater than 30 cm (12 inches). 
Kroener, also drawn to a heat exchanger for multiple fluids, teaches a heat exchanger with a length being greater than 30 cm (12 inches); or the width being greater than 30 cm (12 inches); or the length and width are both greater than 30 cm (12 inches). “The plate heat exchanger 1 comprises a substantially rectangular central body 8, e.g. having a length of some meters and a width or height about one or a few meters)”, ¶ [32]).
Nash teaches a layer length and a layer width, wherein the layer length and the layer width correspond to the heat exchange area of the heat exchanger plate between the two working fluids, while Kroener teaches the specific dimensions as proffered above. Therefore, a layer length and a layer width is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased size the effective heat transfer area also increases thereby increasing the heat transfer capability while also increasing the weight, costs and space required to deploy said heat exchanger, and vice versa. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a layer length and a layer width is taught by Nash and that one of ordinary skill in the art would realize that increasing the size of the heat exchanger also increases heat transfer capability at the expense of size, weight, costs, etc.., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the size as claimed. See MPEP 2144.05 II.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) in view of Gong (Translation of Chinese Patent Document CN103256839 (A)) in further view of Kenzou et al. (Translation of JPS60238687A) as applied in Claims 1-2, 4-8, 14 and 17 above and in further view of Schauls (USP 3860065) hereinafter referred to as Schauls.
Regarding Claim 11, Nash fails to disclose a flow restrictor disposed near the hot outlet closure bar, configured to restrict flow through the inlet hot fins, the middle hot fins, and/or the outlet hot fins, thereby reducing a short-circuit of flow from the hot inlet to the hot outlet.
Schauls, also drawn to a plate heat exchanger for multiple fluids, teaches a flow restrictor (42G) disposed near the hot outlet closure bar (as shown in figure 10), configured to restrict flow through the hot inlet, the middle hot fins, and/or the outlet hot fins, thereby reducing a short-circuit of flow from the hot inlet to the hot outlet (the wedge section (42G) distributes the flow within the heat exchanger, therefore the aforementioned wedge section (42G) will impart some degree of restriction to the flow effecting all of the fins). It is noted that the additional wedge fin section of Schauls, when applied to the heat exchanger of Nash, will be situated in the vicinity of the hot outlet closure bar, as claimed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Nash a flow restrictor, as taught by Schauls, the motivation being to “to greatly increase the uniformity of fluid flow distribution across the width of the heat exchanger passage”, abstract).         
Regarding Claim 12, Schauls further teaches the flow restrictor (42G) comprises a plate that is selected from the group consisting of a perforated plate (shown in figure 10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) in view of Gong (Translation of Chinese Patent Document CN103256839 (A)) in further view of Kenzou et al. (Translation of JPS60238687A) as applied in Claims 1-8, 14 and 17 above and in further view of Fitzpatrick et al. (US PG Pub. 20030116311) hereinafter referred to as Fitzpatrick.
Regarding Claim 15, Nash fails to disclose the inlet hot fins, middle hot fins, and outlet hot fins each comprise one or more of plastic, ceramic, or composite material.
Fitzpatrick, also drawn to a heat exchanger, teaches fins being formed of ceramic (see ¶ [14]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the fins of Nash being formed of ceramic, as taught by Fitzpatrick, the motivation being to maintain their mechanical strength through numerous thermal cycles thereby decreasing degradation or failure of the heat exchanger as a result of excessive pressure.         
Alternately, Nash discloses the claimed invention except for fins being formed of ceramic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form fins of ceramic, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (USP 6460613) in view of Mason (USP 3613782) in view of Gong (Translation of Chinese Patent Document CN103256839 (A)) in further view of Kenzou et al. (Translation of JPS60238687A) as applied in Claims 1-8, 14 and 17 above and in further view of Ervin et al. (USP 5918368) hereinafter referred to as Ervin.
Regarding Claim 16, although Nash discloses a heat exchanger that cools a hot fluid, Nash fails to disclose the hot inlet flow comprises a hot gas; the hot gas defines a hot inlet flow temperature; and the hot inlet flow temperature ranges from 32 degrees F (0 degrees C) to 1,200 degrees F (649 degrees C).
Ervin, also drawn to a heat exchanger for multiple fluids, teaches the hot inlet flow comprises a hot gas (col. 1 ll. 13); the hot gas defines a hot inlet flow temperature; and the hot inlet flow temperature ranges from 32 degrees F (0 degrees C) to 1,200 degrees F (649 degrees C) (“Typically, a recuperator for a gas turbine engine must be capable of operating at temperatures of between about 500 degrees C. and 700 degrees C”, col. 1 ll. 14-16).
Regarding Claim 16, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 16 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the hot inlet flow comprises a hot gas; the hot gas defines a hot inlet flow temperature; and the hot inlet flow temperature ranges from 32 degrees F (0 degrees C) to 1,200 degrees F (649 degrees C)” limitations, the invention as taught by Nash is deemed fully capable of performing such function. Nash comprises a plate heat exchanger that is capable of being utilized in a temperature range above 32 degrees F. Therefore, the claim limitations are met by the combination of the references put forth in this action.

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
On Page 10 of the Arguments the Applicant states, “As shown in FIG. 1 of Gong et al., the hot fluid inlet 31 and the hot fluid outlet 32 are cylindrical tubes that are shown as being the same in size. Gong et al. does not disclose that the hot fluid inlet 31 and the hot fluid outlet 32 have different widths (or sizes). However, as shown in FIGS. 1-2 and described in Gong et al., a cross-sectional area of the heat exchanger core 10 is greater at hot temperature end A than at low temperature end B. As such, and as shown in annotated FIG. 1, the cross-sectional area of heat exchanger core 10 is greater at an end that is configured to receive a hot fluid and is smaller at an end that is configured to discharge a cooled hot fluid.” The Examiner respectfully disagrees. The inlet/outlet being a percentage of the heat exchanger plate width is taught by Nash, wherein Gong, also drawn to a plate fin heat exchanger, teaches a change in the width of the heat exchanger at the inlet (being the width of the heat exchanger plate at the inlet) when compared to the outlet (being the width of the heat exchanger plate at the outlet). Gong explicitly discloses that enlarging the cross sectional area of the fluid flow path going from the inlet to the outlet has a direct impact on flow rate, pressure drop and heat exchanger efficiency. One of ordinary skill in the art having read Gong would realize that increasing the area of the fluid flow path correlates with a reduced pressure drop and assists in regulating the flow rate. “At the same time, the width of the 5 horizontal heat exchange sections of the heat exchanger core body gradually increases along the flow direction, and the 4 vertical heat sections gradually increase along the flow direction. Therefore, the volume flow of the low-pressure refrigerant and its flow area in the heat exchanger both tend to increase along the flow direction, and the flow rate of the low-pressure refrigerant in the entire heat exchange core is controlled within the required range”, ¶ [56]. 
On Page 12 of the Arguments the Applicant states, “The present disclose seeks to widen the hot outlet width to offset the greater resistance to flow at the hot inlet (126). (Present disclosure, 11 [0019]-[0020]). Gong et al. seeks to gradually decrease the cross-sectional area of the heat exchange core (10) from the hot fluid inlet (31) to the hot fluid outlet (32) to control the pressure of the fluid and reduce flow. (Gong et al., Espacenet Translation, para. 5). As such, Gong et al. does not teach, suggest, or disclose a hot inlet extending between the hot inlet closure bar and the first hot side closure bar and having a hot inlet width, wherein the hot inlet is configured to receive a hot inlet flow of a hot fluid that enters the hot layer at the hot inlet; and a hot outlet extending between the hot outlet closure bar and the second hot side closure bar and having a hot outlet width; wherein the hot outlet is configured to discharge a hot outlet flow of a cooled hot fluid; wherein the hot inlet width is less than the hot outlet width.” The Examiner respectfully disagrees. Regarding the “hot” fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case here. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. The impact on flow rate and pressure drop on a working fluid incurred by increasing the area of the fluid flow path is consistent whether the fluid is hot or cold. One of ordinary skill in the art having read Gong would realize that having an increased area at the outlet when compared to the inlet correlates with a reduced pressure drop and assists in regulating the flow rate, regardless of the temperature of the fluid in question.
On Page 12 of the Arguments the Applicant states, “Kenzou et al. does not disclose a hot inlet width that is less than a hot outlet width, wherein a ratio of the hot inlet width to the layer width ranges from 5 - 50%, and wherein a ratio of the hot outlet width to the layer width ranges from 50 - 90%.” The Examiner respectfully disagrees. Kenzou explicitly discloses how altering a ratio between an inlet/outlet width and a heat exchanger plate impacts the heat exchange efficiency of the plate. Therefore, the ratio of the inlet/outlet width to the layer width (L) is recognized as a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that with an increased ratio or rather a larger inlet/outlet when compared to a length of the fluid flow path, the overall heat exchange is less due to velocity of the fluid flow, the allowed time for the fluid to pass through the heat exchanger plate, turbulence and pressure drop, other parameters remaining constant. Therefore,  it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the claimed ratio in order to achieve a desired heat transfer through a defined turbulence level, fluid flow velocity or pressure drop. See MPEP 2144.05 II.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding the Arguments for Claims 3-12 and 15-16, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763